Case
 Case1:19-cv-00143-YK
      3:02-at-06000 Document
                      Document
                             69 1 Filed
                                   Filed01/25/19
                                         01/25/19 Page
                                                   Page1 1ofof9 9
Case
 Case1:19-cv-00143-YK
      3:02-at-06000 Document
                      Document
                             69 1 Filed
                                   Filed01/25/19
                                         01/25/19 Page
                                                   Page2 2ofof9 9
Case
 Case1:19-cv-00143-YK
      3:02-at-06000 Document
                      Document
                             69 1 Filed
                                   Filed01/25/19
                                         01/25/19 Page
                                                   Page3 3ofof9 9
Case
 Case1:19-cv-00143-YK
      3:02-at-06000 Document
                      Document
                             69 1 Filed
                                   Filed01/25/19
                                         01/25/19 Page
                                                   Page4 4ofof9 9
Case
 Case1:19-cv-00143-YK
      3:02-at-06000 Document
                      Document
                             69 1 Filed
                                   Filed01/25/19
                                         01/25/19 Page
                                                   Page5 5ofof9 9
Case
 Case1:19-cv-00143-YK
      3:02-at-06000 Document
                      Document
                             69 1 Filed
                                   Filed01/25/19
                                         01/25/19 Page
                                                   Page6 6ofof9 9
Case
 Case1:19-cv-00143-YK
      3:02-at-06000 Document
                      Document
                             69 1 Filed
                                   Filed01/25/19
                                         01/25/19 Page
                                                   Page7 7ofof9 9
Case
 Case1:19-cv-00143-YK
      3:02-at-06000 Document
                      Document
                             69 1 Filed
                                   Filed01/25/19
                                         01/25/19 Page
                                                   Page8 8ofof9 9
Case
 Case1:19-cv-00143-YK
      3:02-at-06000 Document
                      Document
                             69 1 Filed
                                   Filed01/25/19
                                         01/25/19 Page
                                                   Page9 9ofof9 9
